Exhibit 10.5
SETTLEMENT AGREEMENT
     This Settlement Agreement (“Agreement”) is entered into by and among the
United States of America, acting through the United States Department of Justice
on behalf of the Office of Inspector General (“OIG-HHS”) of the Department of
Health and Human Services (“HHS”), the TRICARE Management Activity (“TMA”), and
the United States Office of Personnel Management (“OPM”) (collectively, “the
United States”); Alpharma Inc.; Alpharma Pharmaceuticals LLC; and Relator Debra
Parks (“Relator”), and solely for purposes of Paragraph 19 below, King
Pharmaceuticals, Inc. (“King”); through their authorized representatives.
(Collectively, all of the above will be referred to as “the Parties.”)
PREAMBLE
     As a preamble to this Agreement, the Parties agree to the following:
     A. Alpharma Inc. is a Delaware corporation with its principal place of
business in New Jersey. At all relevant times, Alpharma Inc., through its
subsidiary, Alpharma Pharmaceuticals LLC, developed, manufactured, distributed,
marketed and sold pharmaceutical products in the United States, including the
morphine-based drug sold under the trade name of Kadian. Hereafter, Alpharma
Inc. and Alpharma Pharmaceuticals LLC, will be collectively referred to as
“Alpharma.” In December 2008, King effectuated a short-form merger agreement
between one of King’s wholly-owned subsidiaries, Albert Acquisition Corp., and
Alpharma. As a result of this merger agreement, Alpharma became a wholly-owned
subsidiary of King. At the time King acquired Alpharma, King also entered into
an asset purchase agreement with Actavis Elizabeth, LLC. to divest all assets
comprising Kadian.
     B. Relator Debra Parks is an individual resident of Florida. In
September 2006, Relator Parks filed a qui tam action against Alpharma Inc. and
other defendants that is currently pending and that is captioned: U.S. et al. ex
rel. Debra Parks v. Alpharma Inc., et al., Civil

 



--------------------------------------------------------------------------------



 



Action No. AMD 06-2411 (D. MD). This action is referred to below as the “Civil
Action.” The Relator and Alpharma agree that the complaint in the Civil Action
alleges misconduct that continues through, but does not extend past,
December 29, 2008. This complaint has been twice amended.
     C. Alpharma has entered into or will be entering into separate settlement
agreements, described in Paragraph 1(b) below (hereinafter referred to as the
“Medicaid State Settlement Agreement”) with certain states and the District of
Columbia in settlement of the Covered Conduct. States with which Alpharma
executes a Medicaid State Settlement Agreement in the form to which Alpharma and
the National Association of Medicaid Fraud Control Units (“NAMFCU”) Negotiating
Team have agreed, or in a form otherwise agreed to by Alpharma and an individual
State, shall be defined as “Medicaid Participating States.”
     D. The United States alleges that Alpharma caused to be submitted claims
for payment for Kadian to the Medicaid Program (“Medicaid”), Title XIX of the
Social Security Act, 42 U.S.C. §§ 1396-1396v. The United States further alleges
that Alpharma caused claims for payment for Kadian to be submitted to the
TRICARE Program (“TRICARE”), 10 U.S.C. §§ 1071-1109; and the Federal Employees
Health Benefits Program (“FEHBP”), 5 U.S.C. §§ 8901-8914 (collectively, the
“other Federal Health Care Programs”). The United States additionally alleges
that Alpharma caused certain claims for payment for Kadian to be submitted to
the Medicare Program (“Medicare”), Title XVIII of the Social Security Act, 42
U.S.C. §§ 1395-1395hhh.
     E. The United States contends that it and the Medicaid Participating States
have certain civil claims, as specified in Paragraph 2 below, against Alpharma
due to Alpharma having engaged in the following conduct (hereinafter referred to
as the “Covered Conduct”):

2



--------------------------------------------------------------------------------



 



During the period of January 1, 2000 through December 29, 2008, (a) offering and
paying illegal remuneration to health care professionals in connection with
advisory boards, speakers’ bureaus or training programs, educational or research
grants, consulting forums or other consultancies, preceptorships, or
arrangements to make patient enrollment payments in connection with educational
or research grants, to induce health care professionals to promote and/or
prescribe Kadian, in violation of the Federal Anti-Kickback Statute, 42 U.S.C. §
1320a-7b(b), and (b) making and/or disseminating unsubstantiated and/or false
representations or statements, directly or indirectly, about the safety and
efficacy of Kadian to promote or encourage prescribing of Kadian for uses that
were not reasonable and necessary. As a result of the foregoing conduct,
Alpharma knowingly caused false or fraudulent claims for Kadian to be submitted
to Medicaid, Medicare and the other Federal Health Care Programs.
     F. The United States also contends that it has certain administrative
claims against Alpharma as specified in Paragraphs 3 through 5, below, for
engaging in the Covered Conduct.
     G. In the Civil Action, the Relator has also asserted claims against
Alpharma for payment of reasonable attorneys’ fees and costs, pursuant to 31
U.S.C. § 3730(d), and for alleged wrongful termination, pursuant to 31 U.S.C. §
3730(h). In a separate action, Relator has also asserted claims against Alpharma
and King for wrongful discharge under Maryland law. These claims are not
resolved by this Agreement, as set forth in Paragraph 7 below.
     H. This Agreement is made in compromise of disputed claims. This Agreement
is not an admission of facts or liability by Alpharma. This Agreement is also
not a concession by the United States that its claims are not well-founded.
Alpharma expressly denies allegations of the United States and the Relator as
set forth herein and in the Civil Action and denies that they have engaged in
any wrongful conduct in connection with the Covered Conduct. Neither this

3



--------------------------------------------------------------------------------



 



Agreement, its execution, nor the performance of any obligation under it,
including any payment, nor the fact of the settlement, is intended to be, or
shall be understood as, an admission of liability or wrongdoing, or other
expression reflecting upon the merits of the dispute, by Alpharma.
     I. To avoid the delay, uncertainty, inconvenience, and expense of
protracted litigation of these claims, the Parties reach a full and final
settlement as set forth in this Agreement.
TERMS AND CONDITIONS
     NOW, THEREFORE, in reliance on the representations contained herein and in
consideration of the mutual promises, covenants, and obligations in this
Agreement, and for good and valuable consideration, as set forth herein, the
Parties agree as follows:
     1. Alpharma Inc. and Alpharma Pharmaceuticals LLC agree to pay to the
United States and the Medicaid Participating States, collectively, the sum of
forty-two million five hundred thousand dollars ($42,500,000.00), plus interest
at the rate of 3.125% per annum on that amount from October 1, 2009
(collectively, the “Settlement Amount”). The Settlement Amount shall constitute
a debt due and owing to the United States and the Medicaid Participating States
on the dates set forth in Subparagraphs (a) and (b) of this Paragraph. This debt
shall be discharged by payments to the United States and the Medicaid
Participating States, under the following terms and conditions:
     (a) Alpharma shall pay to the United States the sum of thirty-three million
six hundred twenty-four thousand and thirty-five dollars ($33,624,035.00) plus
accrued interest on that amount from October 1, 2009 and continuing until and
including the day before payment is made under this Agreement (“Federal
Settlement Amount”), within ten days of the Effective

4



--------------------------------------------------------------------------------



 



Date of this Agreement, as defined in Paragraph 29. The Federal Settlement
Amount shall be paid by electronic funds transfer pursuant to written
instructions from the Department of Justice.
     (b) Alpharma shall pay to the Medicaid Participating States the sum of
eight million eight hundred seventy-five thousand nine hundred and sixty five
dollars ($8,875,965.00) plus accrued interest (“Medicaid State Settlement
Amount”). The payment of the Medicaid State Settlement Amount shall be made at
such time and in such manner as shall be negotiated between Alpharma and the
NAMFCU Negotiating Team under the terms and conditions of the Medicaid State
Settlement Agreements into which Alpharma will enter with the Medicaid
Participating States.
     (c) The United States agrees that, pursuant to 31 U.S.C. § 3730(d)(1), it
shall pay to the Relator, through her legal counsel, fifteen point eighty six
(15.86) percent of the Federal Settlement Amount or any portion thereof actually
recovered under this Agreement. Payment to the Relator is referred to herein as
the “Relator’s share.” The United States agrees that after ninety (90) days of
receipt of payment of any portion of the Federal Settlement Amount, the United
States will pay to the Relator an amount equal to 15.86 percent of the payment;
provided however that in the event a bankruptcy proceeding involving Alpharma is
commenced within ninety days of receipt of payment, the United States will pay
the Relator’s share as soon as feasible after receiving the payment from King
referenced in Paragraph 19 below. Payment of the Relator’s share under this
Agreement shall be made by electronic funds transfer to a trust account in the
name of the Relator in accordance with the written instruction of Relator’s
counsel.
     2. Subject to the exceptions in Paragraph 10 below, in consideration of the
obligations of Alpharma set forth in this Agreement, conditioned upon the
payment in full of the

5



--------------------------------------------------------------------------------



 



Settlement Amount by Alpharma, and subject to Paragraph 18 below (concerning
bankruptcy proceedings commenced within 91 days of the Effective Date of this
Agreement or any payment made under this Agreement), the United States (on
behalf of itself, its officers, agents, agencies, and departments) agrees to
release Alpharma, its predecessors, and their current and former divisions,
parents, affiliates, subsidiaries, successors, and assigns (the “Released
Alpharma Entities”) and their current and former directors, officers, and
employees (the “Released Alpharma Individuals”) (collectively, the Released
Alpharma Entities and the Released Alpharma Individuals shall be referred to as
the “Released Alpharma Entities and Individuals”), from any civil or
administrative monetary claim that the United States has or may have for the
Covered Conduct under the False Claims Act, 31 U.S.C. §§ 3729-3733; the Civil
Monetary Penalties Law, 42 U.S.C. § 1320a-7a; the Program Fraud Civil Remedies
Act, 31 U.S.C. §§ 3801-3812; any statutory provision for which the Civil
Division of the Department of Justice has actual and present authority to assert
and compromise pursuant to 28 C.F.R. Part 0, Subpart I, 0.45 (d) (1995) for the
Covered Conduct, and the common law claims of fraud, unjust enrichment and
payment by mistake for the Covered Conduct. [Material redacted pursuant to order
of the United States District Court for the District of Maryland, Civil
No. RDB-06-2411 (March 16, 2010).]
     3. OIG-HHS expressly reserves all rights to institute, direct, or to
maintain any administrative action seeking exclusion against Alpharma and/or
King, and/or their officers, directors, and employees, from Medicare, Medicaid,
and all other Federal health care programs (as defined in 42 U.S.C. §
1320a-7b(f)) under 42 U.S.C. § 1320a-7(a) (mandatory exclusion), or 42 U.S.C. §
1320a-7(b) or 42 U.S.C. § 1320a-7a (permissive exclusion).

6



--------------------------------------------------------------------------------



 



     4. TMA expressly reserves all rights to institute, direct, or to maintain
any administrative action seeking exclusion against Alpharma and/or King from
the Tricare Program under 32 C.F.R. Chapter 199.9, including both mandatory and
permissive exclusions.
     5. OPM expressly reserves all rights to institute, direct, or to maintain
any administrative action seeking debarment against Alpharma and/or King from
the FEHBP under 5 U.S.C. § 8902(b) (mandatory debarment), or 5 U.S.C. § 8902
(c) and (d) (permissive debarment).
     6. Conditioned upon receipt of the Relator’s share set forth in Paragraph
1(c) above, the Relator, for herself individually, and for her heirs,
successors, agents, and assigns, fully and finally releases, waives, and forever
discharges the United States, its officers, agents, and employees, from any
claims arising from or relating to 31 U.S.C. § 3730 for any claims against
Alpharma arising from the Covered Conduct and/or for any other claims in the
Civil Action; and from any other claims for a share of the Settlement Amount,
and in full settlement of any claims Relator may have against the United States
under this Agreement. Nothing in this Paragraph or any other provision of this
Agreement resolves, or in any manner affects, any claims the United States has
or may have against the Relator arising under Title 26, U.S. Code (Internal
Revenue Code), or any claims arising under this Agreement.
     7. The Relator also agrees that:
          (a) Conditioned upon the full and complete payment of the Settlement
Amount by Alpharma to the United States and the Medicaid Participating States,
the Relator, for herself, and for her heirs, successors, agents, and assigns,
fully and finally releases, waives, and forever discharges the Released Alpharma
Entities and Individuals from any and all claims, liabilities, demands, damages,
actions or causes of action arising from the allegations in the Civil

7



--------------------------------------------------------------------------------



 



Action for the period from January 1, 2000 through December 29, 2008, whether
known or unknown, fixed or contingent, in law or in equity, that she has or may
have, on behalf of herself or any other person, entity, or thing, including the
United States, or any state or local government or sovereign, except as provided
in paragraph 7 (c) below (“Relator’s Claims”);
          (b) The Relator has not assigned or transferred any of the Relator’s
Claims to any person, entity, or thing, and covenants and agrees not to assert
or pursue any of the Relator’s Claims in any way, including by offset or
recoupment; and
          (c) Notwithstanding the above provisions of this Paragraph, the
Relator does not release the Released Alpharma Entities and Individuals from
(i) Relator’s claims for reasonable attorneys’ fees and cost in connection with
the Civil Action, pursuant to 31 U.S.C. § 3730(d), and (ii) Relator’s claims
that are based on allegations that Alpharma wrongfully retaliated against the
Relator in violation of the anti-retaliation provisions of the FCA, 31 U.S.C. §
3730(h), and (iii) Relator’s claims that are based on allegations that Alpharma
wrongfully terminated relator’s employment which are pending in the Circuit
Court of Maryland for Baltimore City Circuit Court Case Number 24-C-09-004512
OT. As stated in Paragraph 20 of this Agreement, the claims described in this
sub-paragraph are not being released by any provision in this Agreement. The
purpose of this sub-paragraph is to exclude and exempt the claims described in
this sub-paragraph from being released in any manner. The Released Alpharma
Entities and Individuals specifically agree that they will not raise this
release, or Relator’s signature on this release as grounds for dismissal or
judgment in favor the Released Alpharma Entities and Individuals on the claims
described in this sub-paragraph; and
          (d) No portion of the Relator’s share paid to Relator by the United
States or the Medicaid Participating States is intended to compensate, or does
compensate, Relator for any

8



--------------------------------------------------------------------------------



 



damages compensable under 31 U.S.C. § 3730(h) or damages Relator seeks to
recover through her claims asserted in the Circuit Court of Maryland for
Baltimore City, Case Number 24-C-09004512 OT.
     8. Alpharma fully and finally releases the United States, and its agencies,
employees, servants, and agents from any claims (including attorneys’ fees,
costs and expenses of every kind and however denominated) which Alpharma has
asserted, could have asserted, or may assert in the future against the United
States, its agencies, employees, servants, and agents, related to the Covered
Conduct or arising from the United States’ investigation and prosecution of the
Civil Action.
     9. In consideration of the obligations of the Relator set forth in this
Agreement, Alpharma, on behalf of itself and the other Alpharma Released
Entities and Individuals, fully and finally releases, waives, and forever
discharges the Relator and her heirs, successors, assigns, agents, and attorneys
from any claims or allegations that Alpharma has asserted or could have
asserted, arising from the allegations in the Civil Action for the period from
January 1, 2000 through December 29, 2008. Notwithstanding the foregoing, this
Paragraph does not release or foreclose the assertion of any defenses or
counterclaims available to the Alpharma Released Entities and Individuals with
respect to the claims reserved by Relator pursuant to Paragraph 7(c) above.
     10. Notwithstanding any term of this Agreement, specifically reserved and
excluded from the scope and terms of this Agreement as to any entity or person
(including Alpharma and the Relator) are the following claims of the United
States:
          (a) Any civil, criminal, or administrative liability arising under
Title 26, U.S. Code (commonly referred to as the Internal Revenue Code);

9



--------------------------------------------------------------------------------



 



          (b) Any criminal liability;
          (c) Except as explicitly stated in this Agreement, any administrative
liability, including permissive or mandatory exclusion from the Federal health
care programs;
          (d) Any liability to the United States (or its agencies) for any
conduct other than the Covered Conduct;
          (e) Any liability based upon such obligations as are created by this
Agreement;
          (f) Any liability for express or implied warranty claims or other
claims for defective or deficient products or services, including quality of
goods and services;
          (g) Any liability for personal injury or property damage, or for other
similar consequential damages, arising from the Covered Conduct;
          (h) Any liability for failure to deliver goods or services due; or
          (i) Any civil or administrative liability of individuals (including
current or former directors, officers, employees, or agents of Alpharma) who
receive written notification that they are the target of a criminal
investigation (as defined in the United States Attorneys’ Manual), are indicted,
charged, or convicted, or who enter into a criminal plea agreement arising from
the Covered Conduct.
     11. The Relator and her heirs, successors, attorneys, agents, and assigns
agree not to object to this Agreement and agree and confirm that this Agreement
is fair, adequate, and reasonable under all the circumstances, pursuant to 31
U.S.C. § 3730(c)(2)(B), and expressly waive the opportunity for a hearing on any
objection to this Agreement pursuant to 31 U.S.C. § 3730(c)(2)(B).

10



--------------------------------------------------------------------------------



 



     12. Alpharma waives and shall not assert any defenses it may have to any
criminal prosecution or administrative action relating to the Covered Conduct
that may be based in whole or in part on a contention that, under the Double
Jeopardy Clause in the Fifth Amendment of the Constitution, or under the
Excessive Fines Clause in the Eighth Amendment of the Constitution, this
Agreement bars a remedy sought in such criminal prosecution or administrative
action. Nothing in this Paragraph or any other provision of this Agreement
constitutes an agreement by the United States concerning the characterization of
the Settlement Amount for purposes of the Internal Revenue Laws, Title 26 of the
United States Code.
     13. The Settlement Amount shall not be decreased as a result of the denial
of claims for payment now being withheld from payment by any Medicare carrier or
intermediary, or any state payer, related to the Covered Conduct; and Alpharma
agrees not to resubmit to any Medicare carrier or intermediary, or any state
payer, any previously denied claims related to the Covered Conduct, and agrees
not to appeal any such denials of claims.
     14. Alpharma agrees to the following:
          (a) Unallowable Costs Defined: That all costs (as defmed in the
Federal Acquisition Regulation, 48 C.F.R. § 31.205-47 and in Titles XVIII and
XIX of the Social Security Act, 42 U.S.C. §§ 1395-1395hhh and 1396-1396v, and
the regulations and official program directives promulgated thereunder) incurred
by or on behalf of the Released Alpharma Entities and Individuals in connection
with any of the following shall be “Unallowable Costs” on government contracts
and under the Medicare Program, Medicaid Program, TRICARE Program, and FEHBP:
               (1) the matters covered by this Agreement;

11



--------------------------------------------------------------------------------



 



               (2) the United States’ audit, and any United States’
investigation of the matters covered by this Agreement;
               (3) the Released Alpharma Entities investigation, defense, and
any corrective actions undertaken in response to the United States’ audit, and
civil and criminal investigation, in connection with the matters covered by this
Agreement (including attorneys’ fees);
               (4) the negotiation and performance of this Agreement, and the
Medicaid State Settlement Agreements;
               (5) the payments that Alpharma makes to the United States or any
State pursuant to this Agreement, or the Medicaid State Settlement Agreements
and any payment that Alpharma may make to the Relator, including any costs and
attorneys’ fees.
          (b) Future Treatment of Unallowable Costs: These Unallowable Costs
shall be separately determined and accounted for by Alpharma, and Alpharma shall
not charge such Unallowable Costs directly or indirectly to any contracts with
the United States or any State Medicaid program, or seek payment for such
Unallowable Costs through any cost report, cost statement, information statement
or payment request submitted by any of the Released Alpharma Entities to the
Medicare, Medicaid, TRICARE, or FEHBP Programs.
          (c) Treatment of Unallowable Costs Previously Submitted for Payment:
Alpharma further agrees that, within 90 days of the Effective Date of this
Agreement, it shall identify to applicable Medicare and TRICARE fiscal
intermediaries, carriers, and/or contractors, and Medicaid and FEHBP fiscal
agents, any Unallowable Costs (as defined in this Paragraph) included in
payments previously sought from the United States, or any State Medicaid
program, including, but not limited to, payments sought in any cost reports,
cost statements, information

12



--------------------------------------------------------------------------------



 



reports, or payment requests already submitted by any of the Released Alpharma
Entities, and shall request, and agree, that such cost reports, cost statements,
information reports, or payment requests, even if already settled, be adjusted
to account for the effect of the inclusion of the Unallowable Costs. Alpharma
agrees that the United States, at a minimum, shall be entitled to recoup from
Alpharma any overpayment, plus applicable interest and penalties, as a result of
the inclusion of such Unallowable Costs on previously submitted cost reports,
information reports, cost statements, or requests for payment.
     Any payments due after the adjustments have been made shall be paid to the
United States pursuant to the direction of the Department of Justice and/or the
affected agencies. The United States reserves its rights to disagree with any
calculations submitted by the Released Alpharma Entities on the effect of
inclusion of Unallowable Costs (as defined in this Paragraph) on the cost
reports, cost statement, or information reports of the Released Alpharma
Entities.
          (d) Nothing in this Agreement shall constitute a waiver of the rights
of the United States to audit, examine, or re-examine the books and records of
the Released Alpharma Entities to determine that no Unallowable Costs have been
claimed in accordance with the provisions of this Paragraph.
     15. This Agreement is intended to be for the benefit of the Parties only.
The Parties do not release any claims against any other individual, employee, or
entity, except to the extent provided for specifically herein.
     16. Alpharma agrees that it waives and shall not seek payment for any of
the health care billings covered by this Agreement from any health care
beneficiaries or their parents, sponsors, legally responsible individuals, or
third party payors based upon the claims defined as Covered Conduct.

13



--------------------------------------------------------------------------------



 



     17. Alpharma expressly warrants that it has reviewed its financial
situation and that it is currently solvent within the meaning of 11 U.S.C. §§
547(b)(3) and 548 (a)(1)(B)(ii)(I), and will remain solvent following payment of
the Settlement Amount. Further, the Parties warrant that, in evaluating whether
to execute this Agreement, they (a) have intended that the mutual promises,
covenants, and obligations set forth herein constitute a contemporaneous
exchange for new value given to Alpharma, within the meaning of 11 U.S.C. §
547(c)(1); and (b) conclude that these mutual promises, covenants, and
obligations do, in fact, constitute such a contemporaneous exchange. Further,
the Parties warrant that the mutual promises, covenants, and obligations set
forth herein are intended to, and do, in fact, represent a reasonably equivalent
exchange of value which is not intended to hinder, delay, or defraud any entity
to which Alpharma was or became indebted to on or after the date of this
transfer, within the meaning of 11 U.S.C. § 548(a)(1).
     18. In the event that Alpharma Inc. or Alpharma Pharmaceuticals LLC.
commences, or a third party commences, within 91 days of the Effective Date of
this Agreement, or of any payment made hereunder, any case, proceeding, or other
action under any law relating to bankruptcy, insolvency, reorganization, or
relief of debtors, (a) seeking to have any order for relief of Alpharma Inc.’s
or Alpharma Pharmaceutical LLC’s debts, or seeking to adjudicate either of these
entities as bankrupt or insolvent; or (b) seeking appointment of a receiver,
trustee, custodian, or other similar official for either of these entities for
all or any substantial part of either of these entities’ assets, Alpharma agrees
as follows:
          (a) Alpharma’s obligations under this Agreement may not be avoided
pursuant to 11 U.S.C. §§ 547 or 548, and Alpharma shall not argue or otherwise
take the position in any such case, proceeding, or action that: (i) Alpharma’s
obligations under this Agreement

14



--------------------------------------------------------------------------------



 



may be avoided under 11 U.S.C. §§ 547 or 548; (ii) Alpharma was insolvent at the
time this Agreement was entered into, or became insolvent as a result of any
payment made to the United States hereunder; or (iii) the mutual promises,
covenants, and obligations set forth in this Agreement do not constitute a
contemporaneous exchange for new value given to Alpharma.
          (b) If Alpharma’s obligations under this Agreement are avoided for any
reason, including, but not limited to, through the exercise of a trustee’s
avoidance powers under the Bankruptcy Code, and if the obligations of Alpharma
are not discharged by King pursuant to Paragraph 19 within 30 days after demand
by the United States upon King, the United States, at its sole option, may
rescind the releases in this Agreement, and bring any civil and/or
administrative claim, action, or proceeding against Alpharma for the claims that
would otherwise be covered by the releases provided in Paragraph 2 above.
Alpharma agrees that (i) any such claim, action, or proceeding brought by the
United States (including any proceeding to exclude any of the Released Alpharma
Entities/Individuals from participation in Medicare, Medicaid, or other Federal
health care programs) are not subject to an “automatic stay” pursuant to 11
U.S.C. § 362(a) as a result of the action, case, or proceeding described in the
first clause of this Paragraph, and that Alpharma shall not argue or otherwise
contend that the United States’ claim, action, or proceeding is subject to an
automatic stay; (ii) Alpharma shall not plead, argue, or otherwise raise any
defenses under the theories of statute of limitations, laches, estoppel, or
similar theories, to any such civil or administrative claim, action, or
proceeding that is brought by the United States within one-hundred-twenty
(120) calendar days of written notification to Alpharma that the releases have
been rescinded pursuant to this Paragraph, except to the extent such defenses
were available on September 13, 2006, the date the Civil Action case was
originally filed; and (iii) the United States has a valid claim against Alpharma
for the Covered

15



--------------------------------------------------------------------------------



 



Conduct in the amount of treble damages plus penalties, as provided for under
the False Claims Act, 31 U.S.C. §§ 3729-3733, and the United States may pursue
its claims in any case, action, or proceeding referenced in the first clause of
this subparagraph.
          (c) Alpharma acknowledges that its agreements in this Paragraph are
provided in exchange for valuable consideration provided in this Agreement.
     19. In order to induce the United States to enter into this Settlement
Agreement with Alpharma, and in consideration for the benefits that King, in its
capacity as sole stockholder of Alpharma, will realize from this Settlement
Agreement, King hereby absolutely, unconditionally and irrevocably guarantees to
the United States the payment in full of the Federal Settlement Amount when due.
King hereby waives any defense to its obligations under this Paragraph 19, other
than the complete and indefeasible payment by Alpharma or King of the Federal
Settlement Amount, or a rescission by the United States pursuant to
Paragraph 18. In the event that, within the 90-day period following payment of
the Settlement Amount during which a payment by Alpharma can potentially be set
aside under the United States bankruptcy laws as a preference, Alpharma becomes
subject to a bankruptcy proceeding, and counsel for the United States informs
counsel for King, in writing, that the United States has determined that some or
all of the funds that it received from Alpharma may be set aside as a
preference, then the United States may declare Alpharma in breach of its
obligations hereunder and return the funds received from Alpharma as the Federal
Settlement Amount (without discharging Alpharma for its liability for such
payment), and within ten business days after the date that such funds are
returned, King, in its capacity as guarantor of Alpharma’s obligation shall pay
to the United States the sum of thirty-three million six hundred twenty-four
thousand and thirty-five dollars ($33,624,035.00)

16



--------------------------------------------------------------------------------



 



plus interest at the rate of 3.125 percent per annum on that amount from
October 1, 2009 to the date that King makes its payment as guarantor.
     20. Within 30 days of the Effective Date of this Agreement, the United
States shall: intervene in the Civil Action as to the Covered Conduct, consent
to the voluntary dismissal as to defendants Alpharma Inc., Alpharma Branded
Products Division, Inc., Faulding Laboratories, and Purepac Pharmaceutical
Company as to all allegations against these defendants that are set forth in the
Civil Action, except those claims referenced in subparagraph (c) of this
Paragraph, and file a stipulation of dismissal in the Civil Action as follows:
          (a) the stipulation of dismissal shall be with prejudice as to both
the United States’ and Relator’s claims against Alpharma as to the Covered
Conduct, pursuant to and consistent with the terms and conditions of this
Agreement, and conditioned upon Alpharma’s payment in full of the Settlement
Amount;
          (b) the stipulation of dismissal shall be without prejudice as to the
United States and with prejudice as to the Relator as to all other claims in the
Civil Action against Alpharma Inc., Alpharma Branded Products Division, Inc.,
Faulding Laboratories, and Purepac Pharmaceutical Company;
          (c) provided, however, that the following claims in the Civil Action
against Alpharma shall not be dismissed unless they are settled, adjudicated, or
otherwise resolved: (1) the Relator’s claims for reasonable attorneys’ fees,
expenses, and costs pursuant to 31 U.S.C. § 3730(d); and (2) the Relator’s
claims under 31 U.S.C. § 3730(h).
     21. Except as expressly provided for to the contrary in this Agreement,
each Party shall bear its own legal and other costs incurred in connection with
this matter, including the

17



--------------------------------------------------------------------------------



 



preparation and performance of this Agreement, except that the Relator reserves
her rights against Alpharma to seek attorney’s fees, costs and expenses under §
3730(d).
     22. The Parties each represent that this Agreement is freely and
voluntarily entered into without any degree of duress or compulsion whatsoever.
     23. This Agreement is governed by the laws of the United States. The
Parties agree that the exclusive jurisdiction and venue for any dispute arising
between or among the Parties under this Agreement, including any dispute
regarding payment of the Relator’s attorney’s fees, expenses and costs, or the
Relator’s claims under § 3730(h), will be in the United States District Court
for the District of Maryland.
     24. For purposes of construction, this Agreement shall be deemed to have
been drafted by all Parties to this Agreement and shall not, therefore, be
construed against any party for that reason in any dispute.
     25. The individuals signing this Agreement on behalf of Alpharma and King
warrant that they are authorized by Alpharma and King to execute this Agreement.
The United States’ signatories represent that they are signing this Agreement in
their official capacities and that they are authorized to execute this
Agreement. The individuals signing this Agreement on behalf of the Relator
represent and warrant that they are authorized by the Relator to execute this
Agreement.
     26. This Agreement may be executed in counterparts, each of which
constitutes an original and all of which constitute one and the same Agreement.
     27. This Agreement is binding on the successors, transferees, heirs, and
assigns of Alpharma, King and Relator.

18



--------------------------------------------------------------------------------



 



     28. All Parties consent to the disclosure of this Agreement, and
information about this Agreement, to the public after it has been finally
executed.
     29. This Agreement is effective on the date of signature of the last
signatory to the Agreement (“Effective Date”). Facsimiles of signatures shall
constitute acceptable, binding signatures for purposes of this Agreement.
     30. This Agreement may not be amended except by the written consent of the
affected Parties. This Agreement constitutes the complete agreement between the
Parties with respect to the issues covered by the Agreement.
          IN WITNESS WHEREOF, the parties hereto affix their signatures:

19



--------------------------------------------------------------------------------



 



FOR THE UNITED STATES OF AMERICA

                 
DATED:
      BY:        
 
                            JAMIE BENNETT                 THOMAS CORCORAN      
          Assistant United States Attorneys                 District of Maryland
   
 
               
DATED:
      BY:        
 
                            DANIEL SPIRO                 Senior Trial Counsel  
              Commercial Litigation Branch, Civil Division United States
Department of Justice    
 
               
DATED:
      BY:        
 
                            LAUREL C. GILLESPIE                 Deputy General
Counsel                 Tricare Management Activity                 United
States Department of Defense    
 
               
DATED:
      BY:        
 
                            GREGORY E. DEMSKE                 Assistant
Inspector General for Legal                 Affairs Office of Inspector General
United States Department of Health and Human Resources    
 
               
DATED:
      BY:        
 
                            SHIRLEY R. PATTERSON                 Assistant
Director for Insurance Services
Programs                 Center for Retirement & Insurance Services United
States Office of Personnel Management    

20



--------------------------------------------------------------------------------



 



FOR ALPHARMA AND KING

                 
DATED:
      BY:        
 
                            WILL PHILLIPS                 Assistant General
Counsel and Assistant Secretary                 Alpharma Pharmaceuticals LLC    
 
               
DATED:
      BY:        
 
                            RIC BRUCE                 President                
Alpharma Inc.    
 
               
DATED:
      BY:        
 
                            JAMES ELROD                 Chief Legal Officer    
            King Pharmaceuticals, Inc.    
 
               
DATED:
      BY:        
 
                            GEOFFREY HOBART                 MATTHEW O’CONNOR    
            Covington & Burling LLP                 Counsel for Alpharma Inc.,
Alpharma                 Pharmaceuticals LLC, and King                
Pharmaceuticals, Inc.    

21



--------------------------------------------------------------------------------



 



FOR THE RELATOR

                 
DATED:
      BY:        
 
 
 
     
 
                DEBRA PARKS    
 
               
DATED:
      BY:        
 
 
 
     
 
                MARY LOUISE COHEN, Esq.                 TIMOTHY McCORMACK      
          Phillips & Cohen LLP.                 Counsel for Relator Debra Parks
   

22